NO. 07-04-0590-CR

                              IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                     MARCH 13, 2006

                           ______________________________


                           ROBERT D. HUDSON, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE


                         _________________________________

             FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

              NO. 2004-405111; HONORABLE JIM BOB DARNELL, JUDGE

                          _______________________________

Before REAVIS and CAMPBELL and HANCOCK, JJ.


                                MEMORANDUM OPINION


      Following a plea of not guilty, appellant Robert D. Hudson was convicted by a jury

of murder and sentenced to life imprisonment. In presenting this appeal, counsel has filed

an Anders1 brief in support of a motion to withdraw. We grant counsel’s motion and affirm.


      In support of his motion to withdraw, counsel certifies he has diligently reviewed the

      1
          Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
record and, in his opinion, the record reflects no reversible error upon which an appeal can

be predicated. Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967);

Monroe v. State, 671 S.W.2d 583, 585 (Tex.App.–San Antonio 1984, no pet.). Thus, he

concludes the appeal is frivolous. In compliance with High v. State, 573 S.W.2d 807, 813

(Tex.Cr.App. 1978), counsel has candidly discussed why, under the controlling authorities,

there is no error in the trial court's judgment. Counsel has also shown that he sent a copy

of the brief to appellant and informed appellant that, in counsel's view, the appeal is without

merit. In addition, counsel has demonstrated that he notified appellant of his right to review

the record and file a pro se response if he desired to do so. Appellant did not file a

response. Neither did the State favor us with a brief.


       By his Anders brief, counsel raises several grounds that could arguably support an

appeal. We have reviewed these grounds and made an independent review of the entire

record to determine whether there are any arguable grounds which might support an

appeal. See Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988);

Bledsoe v. State, 178 S.W.3d 824 (Tex.Cr.App. 2005). We have found no such grounds

and agree with counsel that the appeal is frivolous.


       Accordingly, counsel's motion to withdraw is hereby granted and the judgment of the

trial court is affirmed.


                                           Don H. Reavis
                                             Justice

Do not publish.



                                              2